NOTICE
This Order was filed under          2021 IL App (4th) 200651-U                       FILED
Supreme Court Rule 23 and                                                      November 18, 2021
is not precedent except in the              NO. 4-20-0651                          Carla Bender
                                                                               4th District Appellate
limited circumstances
                                  IN THE APPELLATE COURT                             Court, IL
allowed under Rule 23(e)(1).

                                            OF ILLINOIS

                                       FOURTH DISTRICT


 THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the
            Plaintiff-Appellee,                              )      Circuit Court of
            v.                                               )      Livingston County
 SARAH KNADE,                                                )      No. 17CF159
            Defendant-Appellant.                             )
                                                             )      Honorable
                                                             )      Jennifer H. Bauknecht,
                                                             )      Judge Presiding.
                                                             )



                 PRESIDING JUSTICE KNECHT delivered the judgment of the court.
                 Justices Turner and Cavanagh concurred in the judgment.

                                              ORDER
¶1       Held: The appellate court affirmed where the trial court had subject-matter jurisdiction
               over the criminal proceedings, and therefore, defendant’s conviction was not void.

¶2               In May 2018, defendant, Sarah Knade, pleaded guilty to bringing a controlled

substance into a penal institution (720 ILCS 5/31A-1.1 (West 2016)). The trial court sentenced

her to six years’ imprisonment. Defendant appeals, arguing the court lacked subject-matter

jurisdiction to convict her of the offense charged because the facts presented by the State did not

constitute a criminal offense. We affirm.

¶3                                      I. BACKGROUND

¶4               In May 2017, Fairbury police officer Andrew Hartman initiated a traffic stop in

which defendant was a passenger in a vehicle with one working headlight. While speaking with
defendant, Hartman noticed an odor of burnt cannabis coming from the vehicle. Officers also

observed a backseat passenger throw a green leafy substance out of the window. The substance

was later identified as cannabis. Hartman ultimately conducted a search of the vehicle, which

revealed the presence of drug paraphernalia, a pipe. Defendant claimed ownership of the pipe.

The backseat passenger told Hartman defendant had hidden something in between her legs.

Hartman asked defendant multiple times if she had something inside of her that should not be

brought into the Livingston County jail. Defendant denied having anything illegal on her person.

Hartman transported defendant to the Livingston County jail. A female officer conducted a

search of defendant and found synthetic cannabis, “spice,” in defendant’s possession.

¶5             The State charged defendant with unlawfully bringing contraband into a penal

institution (720 ILCS 5/31A-1.1 (West 2016)) and unlawful possession of a controlled substance

(720 ILCS 570/402(c) (West 2016)). The State filed an amended information in April 2018. The

amended information alleged, in relevant part, as follows:

               “On May 16, 2017 in Livingston County, Illinois, defendant Sarah A. Knade

               committed the offense of unlawful bringing of contraband into a penal institution

               (Class 1 Felony), in that said defendant possessed an item of contraband, a

               substance containing synthetic cannabis, methyl 2-(1-(4-fluourobenzyl)-1H-

               indazole-3-carboxamido)-3-methylbutanoate a methyl 2- (IH-indazole-3-

               carboxamido)-3-methylbutanoate compound [FUB-AMB] [a Schedule I

               controlled substance—720 ILCS 570/204(d)(70)], into the Livingston County Jail,

               a penal institution, in violation of 720 ILCS 5/31A-1.1(a), a class 1 Felony

               pursuant to 720 ILCS 5/31A-1 (d)(4), and should the defendant be convicted of

               said offense, the defendant must be sentenced to not less than a minimum term of




                                               -2-
                imprisonment due to defendant’s prior class 2 Felony offense of delivery of a

                controlled substance from Livingston County case 13CF188, in accord with 730

                ILCS 5/5-5-3(c)(2)(F).”

¶6              During the pendency of the proceedings in the instant matter (Livingston County

case No. 17-CF-159), the State charged defendant with two counts of unlawful delivery of a

controlled substance in Livingston County case No. 18-CF-36.

¶7              In April 2018, defendant entered a negotiated plea of guilty to the charges set

forth in case No. 17-CF-159 and case No. 18-CF-36. In exchange for her plea, the State agreed to

cap their sentencing recommendation at 18 years for both Livingston County cases. The State

provided the following factual basis to support the plea in the instant matter, without objection

by defendant:

                “With respect to 17-CF-159, if the State’s case were to proceed to trial, the State

                would prove beyond a reasonable doubt that on or about May 16th of 2017 the

                Defendant committed the offenses of unlawful bringing of contraband into a penal

                institution as well as unlawful possession of a controlled substance. The State

                would call witnesses who would testify and identify the Defendant in open court

                as that same individual who knowingly possessed an item of contraband which

                would be identified as synthetic cannabis or appropriately by the Illinois State

                Police crime lab more commonly known as XLR 11, a Schedule I controlled

                substance pursuant to the Illinois Controlled Substances Act. That she possessed

                that item of contraband and brought it into the Livingston County Jail which

                would be identified as a penal institution. Further that she possessed or had this




                                                -3-
               synthetic cannabis on her which would sustain the charges of unlawful possession

               of a controlled substance.

                       We would have witnesses from the Illinois State Police crime lab testify

               that they received the suspect XLR 11 in an unbroken chain of custody, submitted

               it to forensic chemical analysis, and that it did, in fact test positive for the

               controlled substance of XLR 11.”

¶8             The trial court entered a conviction on count I of unlawfully bringing contraband

into a penal institution, finding that count II, unlawful possession of a controlled substance,

merged with count I. The court also entered convictions in case No. 18-CF-36 on two counts of

unlawful delivery of a controlled substance.

¶9             In May 2018 the trial court sentenced defendant to consecutive terms of 6 years’

imprisonment for unlawfully bringing a controlled substance into a penal institution (case No.

17-CF-159) and 10 years’ imprisonment for the two counts of unlawful delivery of a controlled

substance (case No. 18-CF-36). In June 2018, defendant appealed, arguing her sentence was

excessive. This court remanded the matter to the trial court for strict compliance with Illinois

Supreme Court Rule 605(c) (eff. Oct. 1, 2001). See People v. Knade, 2020 IL App (4th)

180428-U.

¶ 10           On remand, the trial court appointed counsel who filed a motion to withdraw

defendant’s plea and a motion to reconsider her sentence. In December 2020, the court denied

defendant’s motions.

¶ 11           This appeal followed.

¶ 12                                        II. ANALYSIS




                                                 -4-
¶ 13            On appeal, defendant argues her conviction is void because the facts presented by

the State did not constitute a criminal offense and, therefore, the trial court lacked subject-matter

jurisdiction to enter her conviction. We disagree.

¶ 14            “Jurisdiction is a fundamental prerequisite to a valid prosecution and conviction.

Where jurisdiction is lacking, any resulting judgment rendered is void and may be attacked either

directly or indirectly at any time.” People v. Davis, 156 Ill. 2d 149, 155, 619 N.E.2d 750, 754

(1993). “Generally, once a court has acquired jurisdiction, no subsequent error or irregularity

will oust the jurisdiction thus acquired. Accordingly, a court may not lose jurisdiction because it

makes a mistake in determining either the facts, the law or both.” Davis, 156 Ill. 2d at 156.

¶ 15            “Subject matter jurisdiction refers to a court’s power to hear and determine cases

of the general class to which the proceeding in question belongs.” (Internal quotation marks

omitted.) People v. Castleberry, 2015 IL 116916, ¶ 12, 43 N.E.3d 932. Circuit courts have

jurisdiction over all justiciable matters conferred by article VI, section 9, of our constitution. Ill.

Const. 1970, art. VI, § 9. Therefore, “[t]o invoke a circuit court’s subject matter jurisdiction, a

petition or complaint need only ‘alleg[e] the existence of a justiciable matter.’ [Citation.] *** In

other words, the only consideration is whether the alleged claim falls within the general class of

cases that the court has the inherent power to hear and determine. If it does, then subject matter

jurisdiction is present.” (Emphasis in original.) People v. Guillermo, 2016 IL App (1st) 151799,

¶ 8, 54 N.E.3d 974.

¶ 16            Here, defendant’s conviction was based on bringing synthetic cannabis into the

Livingston County jail. The statute provides, “[a] person commits bringing contraband into a

penal institution when he or she knowingly and without authority of any person designated or

authorized to grant this authority *** brings an item of contraband into a penal institution.” 720




                                                  -5-
ILCS 5/31A-1.1(a) (West 2016). The State alleged in its charging information, and stated in its

factual basis for defendant’s guilty plea, defendant possessed synthetic cannabis, a form of

contraband, and brought the contraband into the Livingston County jail. The controlled substance

charges alleged in the charging information fall within the general class of cases which the trial

court has the power to hear and determine under the Criminal Code of 2012 (Criminal Code)

(720 ILCS 5/1-1 et seq. (West 2016). Thus, the trial court had subject-matter jurisdiction over

defendant’s criminal proceedings. See People v. Hughes, 2012 IL 112817, ¶ 31, 983 N.E.2d 439.

¶ 17           Defendant likens her case to People v. Kayer, 2013 IL App (4th) 120028, 988

N.E.2d 1097. In Kayer, we held the defendant’s conviction was void because the charging

information did not allege a criminal offense. Kayer, 2013 IL App (4th) 120028, ¶ 10. The

information alleged the defendant failed to report a change in employment as required by the Sex

Offender Registration Act (SORA) (730 ILCS 150/1 et seq. (West 2010)). This court found the

statute at issue in Kayer did not require the defendant to register his unemployment status, rather,

the defendant was only required to register a change in his place of employment. Kayer, 2013 IL

App (4th) 120028, ¶¶ 10-11. Therefore, the trial court did not have jurisdiction to enter a

conviction. Kayer, 2013 IL App (4th) 120028, ¶ 9.

¶ 18           Defendant also cites People v. McCarty, 94 Ill. 2d 28, 445 N.E.2d 298 (1983), in

support of her argument. In McCarty, the supreme court held the trial court did not have

subject-matter jurisdiction to enter the defendant’s conviction. McCarty, 94 Ill. 2d at 38. The

defendant pleaded guilty to a felony theft charge. The charge was enhanced from a misdemeanor

to a felony offense because of the defendant’s prior conviction for armed robbery. McCarty, 94

Ill. 2d at 31. The supreme court held the enhancement based on the defendant’s prior armed

robbery conviction was impermissible because armed robbery was not a type of theft as defined




                                                -6-
in the statute. McCarty, 94 Ill. 2d at 33-34. Therefore, the supreme court reasoned, “[t]here can

be no doubt that jurisdiction is lacking where the circumstances alleged do not constitute the

offense charged as it is defined in the statute.” McCarty, 94 Ill. 2d at 38.

¶ 19           Defendant’s reliance on Kayer and McCarty is misguided. As discussed above,

McCarty involved an improper enhancement based upon a prior unrelated conviction, therefore

the defendant in question should not have been convicted where the circumstances did not

constitute the offense as charged. McCarty, 94 Ill. 2d at 38-40. Kayer involved an improper

interpretation of requirements under SORA. The defendant was charged and convicted

improperly based upon an interpretation of expanded reporting requirements. Kayer, 2013 IL

App (4th) 120028, ¶¶ 9-11. This court refused to expand the requirements of SORA, and

therefore, the trial court lacked jurisdiction to enter the defendant’s conviction as pleaded. See

Kayer, 2013 IL App (4th) 120028.

¶ 20           Citing section 31A-1.1(f) of the Criminal Code (720 ILCS 5/31A-1.1(f) (West

2016)), defendant asserts she had been placed under arrest before entering the jail and because

arrest is an affirmative defense to a charge of bringing contraband into a penal institution,

defendant’s conviction must be vacated. We disagree.

¶ 21           Defendant does not argue she was unaware of the affirmative defense provided at

section 31A-1.1(f) of the Criminal Code. To the contrary, the record shows in defendant’s

answer to the State’s motion for pretrial discovery her intention to assert the affirmative defense

of being under arrest at the time she possessed the contraband and that the bringing of the

contraband into a penal institution was the direct and immediate result of her arrest. See 720

ILCS 5/31A-1.1(f) (West 2016). Defendant later chose to abandon any affirmative defense and




                                                 -7-
enter into a negotiated plea of guilty in exchange for the State recommending a sentence of no

more than 18 years in prison.

¶ 22           The offense as charged, bringing contraband into a penal institution, falls within

the general class of cases the trial court has the power to determine. See Guillermo, 2016 IL App

(1st) 151799, ¶ 8. Therefore, the trial court had subject-matter jurisdiction to enter defendant’s

conviction.

¶ 23                                    III. CONCLUSION

¶ 24           We affirm the trial court’s judgment.

¶ 25           Affirmed.




                                                -8-